DE HAVEN, District Judge.
This libel was filed by the owner of the ship Drumcraig, against the British ship Eoch Trool, to recover damages for injuries sustained as the result of a collision between the two vessels. The collision occurred about 4 o’clock on the morning of March 10, 1904. The Drumcraig was lying safely moored alongside the wharf at Oakland Pier, in the harbor of San Francisco. The Eoch Trool was moored at the same pier, and distant about a ship’s length from the Drumcraig. The Eoch Trool broke away from her moorings, and drifted into collision with the Drumcraig. It is claimed by the owners of the Eoch Trool that the collision was the result of inevitable accident.
The burden of proving that such was the cause of the collision is upon the Eoch Trool. The Louisiana, 3 Wall. 164, 18 L. Ed. 85 ; The Andrew Welch (D. C.) 122 Fed. 557. An inevitable accident is something that human skill and foresight could not, in the exercise of ordinary prudence, have provided against. The Pennsylvania, 24 How. 307, 16 L. Ed. 699. Upon consideration of the evidence, my conclusion is that this defense of inevitable accident has not been sustained. I think it is shown by a fair preponderance of the evidence that the storm, although a violent one, gave sufficient warning of its approach to have made it the duty of the master of the Loch Trool to put out more fastening lines before the ship broke from her moorings, and the failure to *805do this constitutes negligence for which the Loch Trool must respond in damages.
There will be a decree in favor of the libelant, and the case' is referred to United States Commissioner Manley to ascertain and report the amount of damages sustained by libelant.